Citation Nr: 1757830	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-07 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right index finger disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a disability productive of diarrhea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Budd, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to April 2001, from September 2004 to July 2005, and from April 2007 to July 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Although a hearing before the Board was scheduled in September 2017, the Veteran did not appear, nor did he provide an explanation or request to reschedule.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d). 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VA examination has not been conducted regarding the Veteran's right shoulder disability.  VA will provide a medical examination when there is competent evidence of a current disability, an in-service event, an indication that the current disability may be associated with the in-service event, and insufficient competent medical evidence to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although the record does not contain a current right shoulder diagnosis, the Veteran's competent report of right should pain is sufficient evidence of a current disability for the purposes of McLendon.  In an August 2008 VA treatment note, the Veteran reported pain in both shoulders since April 2007, which is during service.  The Veteran has generally related shoulder pain to the weight of body armor while jumping from trucks.  The Veteran should be afforded a VA examination to determine whether he has a right shoulder disability.  If he does not have a right shoulder diagnosis, the examiner must consider whether the Veteran's joint pain is indicative of an undiagnosed illness associated with his service in the Persian Gulf War.  See 38 C.F.R. § 3.317(b).  The Veteran's DD214 reflects qualifying service in Kuwait/Iraq from June 2007 to June 2008.  See 38 C.F.R. § 3.17(e).

A VA examination was conducted regarding the Veteran's left shoulder disability in February 2011.  The examiner found a diagnosis of left shoulder strain, and opined that it was less likely as not related to service because of lack of chronicity of complaint and care.  Similarly, the examiner diagnosed the Veteran with left knee strain, but provided a negative opinion because there is no chronicity of care.  The Veteran left service in July 2008.  In August 2008, he reported knee and shoulders pain since April 2007.  On September 12, 2008, he reported shoulder pain in the last 30 days, and left knee pain after falling from a truck in service in April 2008.  He filed the claims for service connection later that month.  The record thus suggests continuous complaints of left shoulder and left knee pain since service.  It is unclear from the record why the examiner feels that the Veteran's complaints and treatment, either during service or afterwards, lack sufficient chronicity for service connection.  A mere conclusion that the Veteran's complaints are not chronic, that is not supported by an explanation of how the examiner came to that conclusion, is not sufficient.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Upon remand, a new examination should be obtained contains a full, adequate rationale.  

The February 2011 VA examination found the Veteran's right index finger was not fractured in service, but rather had a mallet injury, and that the Veteran was able to extend the distal phalanx of the right index finger at the time of examination, which negates a mallet injury.  The examination does not contain a current diagnosis of a right index finger disability.  As noted above, the Veteran served in the Persian Gulf, and an opinion should be obtained that considers whether joint pain, including in the right index finger, is indicative of an undiagnosed illness associated with his service in the Persian Gulf War.  

A December 2016 VA examination found that the Veteran does not have a diagnosis of chronic diarrhea, but rather intermittent complaints of unrelated episodes of acute gastroenteritis.  The examiner noted that there is no evidence of any complaints of diarrhea or an intestinal condition since January 2013.  The requirement for a current disability can also be met if there is a disability at any point during the claim period or even shortly before the claim period.  See McClain v. Nicholson, 21 Vet, App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In this case, the claim was filed in September 2008.  Gastroenteritis from any point during the claim period, including in January 2013, meets the criteria for a current disability, even if it has resolved at the time of examination.  Upon remand, a medical opinion should be obtained that considers all of the Veteran's complaints during the claim period.  

An October 2013 VA treatment note indicates that the Veteran reported that the Social Security Administration rated him as permanently disabled because of several disabilities, including the left knee, left shoulder, and right second digit.  Although the record contains a one-page notice of a fully favorable decision from the Social Security Administration (SSA), the decision itself and any medical records associated with the decision are not of record.  In Murincsak v. Derwinski, 2 Vet. App. 363, 370  (1992), the U.S. Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records that may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  The full records should be requested upon remand.

The claims folder should also be updated to include VA treatment records compiled since December 14, 2016.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's treatment records from the Cincinnati VA Medical Center and all associated outpatient clinics dated from December 14, 2016 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Contact the Social Security Administration and request the Veteran's Social Security disability benefits records, including all medical documents and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for Social Security records would be futile, notify the appellant in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA examination regarding his right and left shoulder, right index finger, left knee, and diarrhea complaints.  After reviewing the claims file, the examiner is to provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current:  1) right shoulder disability; 2) left shoulder disability; 3) right index finger disability; 4) left knee disability; or 5) disability productive of diarrhea, that is caused by or otherwise related to service.  The examiner is advised that a disability that is present at any time since the Veteran filed his claim, which in this case means since September 18, 2008, meets the criteria for a current disability, even if the disability has resolved as of the date of the examination.

If the examiner finds that the Veteran's right or left shoulder pain, right index finger pain, left knee pain, or diarrhea, are not attributable to a known diagnosis, he or she should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's complaint(s) are indicative of an undiagnosed illness consistent with the Veteran's Southwest Asia service.

Each opinion must be supported by a complete rationale.  This rationale must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  A conclusory statement that complaints or treatment lack "chronicity" without an explanation of how the examiner arrived at that conclusion and its significance is not adequate.

4.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




